JOHNSON, Presiding Judge.
After a bench trial, Rhonda Gardner was found guilty of driving under the influence of alcohol, failing to maintain lane, and driving a vehicle without a valid registration decal. She appeals, contending that the state failed to prove that the incidents occurred on the date set forth in the accusation. We affirm the convictions.
Gardner claims the accusation alleged she committed the offenses on February 17, 2001, while the police officer testified that the events took place on January 27, 2001. She urges that she preserved the argument by moving for a directed verdict based on this variance at trial. The trial, however, was not transcribed, and the record contains no substitute for a transcript.
It was Gardner’s burden to request that the proceedings on these misdemeanor charges be reported and transcribed or to construct a record of the trial.1 Without a trial transcript or acceptable substitute *121therefor, we cannot determine whether she preserved the issue for appeal or what testimony the police officer gave. Under the circumstances, we must presume that the trial court’s conduct of the trial was proper.2
Decided October 26, 2005.
Benjamin A. Davis, Jr., for appellant.
Carmen D. Smith, Solicitor-General, R. Leon Benham, Assistant Solicitor-General, for appellee.

Judgment affirmed.


Ruffin, C. J., and Barnes, J., concur.


 See Parks v. State, 248 Ga. App. 405, 406 (2) (544 SE2d 536) (2001).


 See id.; Nudelman v. State, 253 Ga. App. 794 (560 SE2d 707) (2002); Robbins v. State, 207 Ga. App. 556 (1) (428 SE2d 450) (1993).